Omitting the formal portions, the information charges, that defendant "did then and there unlawfully use, in the presence *Page 583 
and hearing of J.A. Fuson, violently abusive language to the said J.A. Fuson, to-wit, the said William Menasco did then and there unlawfully call the said J.A. Fuson a damned son-of-a-bitch; and the said abusive language was used by the said William Menasco to the said J.A. Fuson in the presence and hearing of said J.A. Fuson; and the said abusive language was reasonably calculated to provoke a breach of the peace, under the circumstances the said abusive language was used by the said Menasco. Against the peace and dignity of the State."
Motion in arrest of judgment is based upon the omission of the statutory expression "concerning him" from the information. By the averments said information charges that the language was used in the presence, hearing, and to the said Fuson, and it was evidently "concerning him," appellant calling him, said Fuson, "a damned son-of-a-bitch." This sufficiently avers the language used was concerning him." Code Crim. Proc., arts. 428a, 428o. A conviction had upon the pleading can be plead successfully in bar of another prosecution for the same offense. Code Crim. Proc., art. 422; Willson's Crim. Proc., secs. 1959, 1960, 1970, 1984.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.